JONES, J.
1. The county commissioners are authorized under Section 2343 et seq., General Code, to receive proposals on plans submitted by bidders for the erection of bridge substructures and superstructures, and may adopt plans covering either or both as an entirety. Where the plan adopted embraces both substructure and superstructure, composing an entire monolithic unit, not susceptible of division into separate units, a lump sum may be bid for such bridge as an entirety, which the commissioners may accept, providing such sum is the lowest proposal under the adopted plan and does not exceed the estimates required under Section 2358, General Code.
2. Where a bidder submits a proposal to erect the substructure under a plan furnished by the county surveyor, but the commissioners award a contract for the construction of an entire bridge as a monolithic unit to another bidder under his plan, the first named bidder has not established a clear, legal right to have a contract awarded to him. (State, ex rel Ross, v. Board of Education, 42 Ohio St., 374, followed.)
Judgment affirmed.
Marshall, C. J., Robinson, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.